DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the terms scene description generator, action phase generator to generate a first action phase to transform the initial state of the scene to a solution state of the scene, outcome analyzer, cost function calculator in claim 1 and solution state manager in Claim 6 invoking interpretation under 35 USC 112(f) are persuasive.  The 112(f) interpretations of the above terms have been withdrawn. Note the above terms are all interpreted as software modules implemented by a processor after reconsideration of applicant’s specification par. 0069. 
Applicant’s amendments with respect to rejections of claims 7-13 under 35 USC 101 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-20 under 35 USC 101 have been withdrawn. 
Applicant’s amendments with respect to rejections of claims 1-20 under 35 USC 103 have been fully considered and are sufficient to overcome the rejections.  The rejections of Claims 1-20 under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 allowed.
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The closest prior art comes from Sun et al (US 10611026), Beckman et al (US 10792810), and Jules et al (US 9687982), but the references alone or in combination fail to teach all of the limitations in the independent claims. Note the above terms: scene description generator, action phase generator to generate a first action phase to transform the initial state of the scene to a solution state of the scene, outcome analyzer, cost function calculator in claim 1 and solution state manager in Claim 6 are all interpreted as software modules implemented by a processor after reconsideration of applicant’s specification par. 0069
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jules et al (US 9687982) teaches a motion target generating apparatus of mobile robot relevant to the claimed subject matter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666